Case: 21-50089      Document: 00516161585         Page: 1    Date Filed: 01/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 11, 2022
                                  No. 21-50089
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brayshon Negale Cummings,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CR-98-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Brayshon Negale Cummings appeals the 120-month sentence
   imposed following his guilty plea conviction for being a felon in possession of
   a firearm. Although his advisory guidelines range was 41 to 51 months of
   imprisonment, the district court upwardly varied to the statutory maximum.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50089       Document: 00516161585          Page: 2    Date Filed: 01/11/2022




                                     No. 21-50089


   Cummings challenges the procedural and substantive reasonableness of his
   sentence.
          First, Cummings argues that the district court imposed a procedurally
   unreasonable sentence by never once mentioning his background and history
   and for failing to adequately explain the reasons for the upward variance. As
   Cumming concedes, he failed to object to his sentence on this basis in the
   district court.    Thus, we review for plain error.          See United States
   v. Mondragon-Santiago, 564 F.3d 357, 361–64 (5th Cir. 2009). The district
   court’s reasons for imposing the above-guidelines sentence were sufficient
   and there is nothing to indicate that the court failed to consider the factors as
   Cummings suggests. See United States v. Fraga, 704 F.3d 432, 438–39 (5th
   Cir. 2013); see also Gall v. United States, 552 U.S. 38, 50 (2007). Further, he
   has not argued, much less demonstrated, that a more detailed explanation
   would have resulted in a lesser sentence. See Mondragon-Santiago, 564 F.3d
   at 361, 364–65. He thus fails to show reversible plain error. See id. at 365.
          Second, Cummings contends that his sentence is substantively
   unreasonable, because the district court failed to account for a factor—the
   history and characteristics of the defendant—that should have received
   significant weight and imposed a sentence that reflects a clear error of
   judgment in balancing the sentencing factors. Because Cummings properly
   preserved his challenge to the reasonableness of his sentence, we review for
   abuse of discretion. See United States v. Burney, 992 F.3d 398, 399–400 (5th
   Cir. 2021). Our review of the record does not reveal that the sentence
   imposed fails to account for a factor that should have received significant
   weight, gives significant weight to an irrelevant or improper factor, or
   represents a clear error of judgment in balancing the sentencing factors.
   See id. Moreover, as to the extent of the variance, this court has upheld
   proportionately similar and greater upward variances. See United States
   v. Smith, 417 F.3d 483, 492–93 (5th Cir. 2005).



                                          2
Case: 21-50089   Document: 00516161585        Page: 3   Date Filed: 01/11/2022




                               No. 21-50089


          The judgment of the district court is AFFIRMED and
   REMANDED to correct a clerical error in the written judgment in
   accordance with Federal Rule of Criminal Procedure 36. The written
   judgment states that Cummings was convicted of violating “18 U.S.C.
   §§ 922(g)(1) and 922(a)(2)” rather than 18 U.S.C. §§ 922(g)(1) and
   924(a)(2).




                                    3